NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

 ARAYA WOLDE-GIORGIS; YAKOB                      No. 15-15580
 ARAYA,
                                                 D.C. No. 2:14-cv-02700-SRB
                  Plaintiffs-Appellants,

   v.                                            MEMORANDUM*

 KEN FETTER; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Araya Wolde-Giorgis and Yakob Araya appeal pro se from the district

court’s judgment dismissing their 42 U.S.C. §§ 1981, 1983 and 1985(3) action

alleging systematic racial discrimination and retaliation. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915(e)(2)(B)(ii), Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order), and we affirm.

       The district court properly dismissed plaintiffs’ claims for retaliation,

defamation-plus and conspiracy under § 1985(3) because plaintiffs failed to allege

facts sufficient to state a plausible claim for relief. See Hebbe v. Pliler, 627 F.3d

338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be construed

liberally, a plaintiff must present factual allegations sufficient to state a plausible

claim for relief); see also O’Brien v. Welty, 818 F.3d 920, 932 (9th Cir. 2016)

(setting forth elements of a § 1983 claim for retaliation); Crowe v. County of San

Diego, 608 F.3d 406, 444 (9th Cir. 2010) (setting forth elements of a § 1983

defamation-plus claim); Lindsey v. SLT L.A., LLC, 447 F.3d 1138, 1144-45 (9th

Cir. 2006) (setting forth elements of a § 1981 racial discrimination claim); Sever v.

Alaska Pulp Corp., 978 F.2d 1529, 1536 (9th Cir. 1992) (setting forth elements of

a § 1985(3) conspiracy claim).

       The district court properly dismissed plaintiffs’ race discrimination claim

because the claim was barred in part by the statute of limitations, and to the extent

that it was not, plaintiffs failed to allege facts sufficient to state a plausible claim

for relief. See Flores v. Morgan Hill Unified Sch. Dist., 324 F.3d 1130, 1134 (9th

Cir. 2003) (setting forth elements of a § 1983 claim for an equal protection

violation in educational setting); TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir.


                                            2                                      15-15580
1999) (stating that a § 1983 discrimination claim is subject to Arizona’s two-years

statute of limitations for personal injury claims and “accrues when the plaintiff

knows or has reason to know of the injury which is the basis of the action”); see

also Hebbe, 627 F.3d at 341-42.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as unsupported by the record Wolde-Giorgis’s contention that the

district court judge conspired against plaintiffs.

      AFFIRMED.




                                           3                                      15-15580